Per Curiam
Petitioner herein requests this court to appoint the Honorable Robert S. Baker, the Public Defender of Indiana, to act as amicus curiae in a case involving petitioner and which is now pending in the Noble Circuit Court and, further, to appoint a Special Judge to hear and determine such cause of action.
This court is without authority to appoint either an amicus curiae or a Special Judge as requested in the petition herein. Therefore, such petition must be dismissed for want of jurisdiction of the subject-matter.
Petition dismissed.
Note. — Reported in 171 N. E. 2d 823.